Citation Nr: 1200479	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held in September 2011 by means of video conferencing equipment with the appellant in Pittsburgh, Pennsylvania, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2011, the Veteran submitted additional medical evidence directly to the Board with a waiver of initial RO consideration of the evidence.  This evidence has been accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

During his September 2011 hearing, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA).  He indicated that he was granted disability benefits for a stomach problem, but noted that SSA had also considered his back disorder in their determination.  In particular, the Veteran stated that the SSA obtained medical treatment records pertaining to his back disorder.

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records that may be relevant to a claim, as in this case, it must seek to obtain those records before proceeding with the appeal. Lind v. Principi, 3 Vet. App. 493, 494 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination, as well as copies of all medical records underlying that determination.

Upon remand, the RO should also take this opportunity to obtain and associate with the claims file all outstanding VA medical records.  The record currently includes treatment records from the Pittsburgh VA Medical Center (VAMC) dated from February 2010 through December 2010, but it is unclear as to whether there may be any ongoing treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Veteran testified during his September 2011 hearing that he received treatment for his back at two private hospitals.  He indicated that he had attempted to obtain those records himself, but that they were unavailable.  However, the RO has not made any attempt to obtain the records on his behalf.  Therefore, the 
RO should request that the Veteran provide the necessary authorization in order to enable VA to request the private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Pittsburgh VAMC any outstanding treatment records pertinent to his claim.   All records and responses received should be associated with the claims file.  

2.  The RO should request a copy of the SSA determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying the determination.  All records and/or responses received should be associated with the claims file.

3.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from the two private hospitals identified during the September 2001 hearing before the Board. 

4.  To help avoid a future remand, the RO should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining an additional medical opinion.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



